DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/10/2022 is acknowledged.

Claim Objections
Claims 1, 3, and 5-7 are objected to because of the following informalities: 
Claim 1, line 2 recites “in particular” although this does not rise to the level of indefiniteness, this is still a problematic phrase because it creates a possibility that the apparatus is required to work on only some of the selected materials.
Claim 3 recites “characterized in that the first store” This could be amended to “wherein the first store”. Claim 4 was previously amended with this change and this change would make all instances of “characterized in that” read uniformly.
Claim 5 recites “characterized in that” As addressed above, this may be amended to “wherein”.
Claim 5, line 2 recites “input/loading or head zone” This phrase was previously amended to “input
Claim 5, line 3 recites “output/unloading or tail zone” As addressed above, this may be amended as “output
Claim 5, line 7 recites “output/unloading zone” As addressed above, this may be amended as “output
Claim 6 recites “characterized in that” As addressed above, this may be amended to “wherein”.
Claim 6, line 2 “antropomorphic” is misspelled and should be amended to “anthropomorphic”.
Claim 7 recites “characterized in that” As addressed above, this may be amended to “wherein”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 5, and 7, and those depending therefrom including claims 3-4, 6 and 12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 reads “like having different dimensions and shapes, characterized in that it comprises machining” This is indefinite because “it” is an ambiguous pronoun. This should be amended to read “the modular apparatus”
Claim 1, line 14 reads “one or more further sheet machining moduli, if any, such as corner cutting machines or” The phrase “if any” renders this claim indefinite because it is unclear if further machining moduli are required.
Claim 1, lines 14-15 reads “one or more further sheet machining moduli, if any, such as corner cutting machines or drills or washing machines, possibly associated with said first and/or second grinding machines” The phrase “possibly associated with” is indefinite because it is unclear whether the further sheet machining moduli are required to be associated with the first and/or second grinding machines.
Claim 1, line 25 reads “module, if any.” As addressed above, the phrase “if any” renders this claim indefinite because it is unclear if the further machining module are required.
Claim 5, line 6 reads “grinding machine (14) and in that the third manipulator (62), if any, is arranged in” The phrase “if any” renders the claim indefinite because it is unclear if the third manipulator arm is required.
Claim 5, line 7 reads “correspondence with the output/loading zone of the further machining module, if any.” The phrase “if any” renders the claim indefinite because it is unclear if the further machining module are required.
Claim 7, line 1 reads “The apparatus according to claim 1, characterized in that it” This is indefinite because “it” is an ambiguous pronoun. The line should be amended to read “the modular apparatus”.
Claim 7, line 3 reads “barriers (26), and third protection elements (61), if any, to enclose the operating areas of the” The phrase “if any” renders the claim indefinite because it is unclear if the third protection element is required. Noting the objection for wherein the modular apparatus further comprises a first protection elementa second protection elementa third protection element

	Regarding claim 1, line 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Claim 5 recites the limitation "the third manipulator" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 was amended to remove the recitation of “a third manipulator” therefore claim 5 lacks antecedent basis and would need to be amended to recite “a third manipulator”.

Allowable Subject Matter
Claims 1, 3-7, and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

	The closest prior art of record Gunther (EP2939787) discloses a method for processing a glass pane, in which the glass pane is held upright during a machining at least by means of a robot. Gunther fails to teach the U-shaped path and the first grinding machine and second grinding machines are opposite and parallel to one another and further does not teach a first manipulator and a second manipulator arranged in a space between the first grinding machine and the second grinding machine. Thus, at least for the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.
	Claims 3-7 and 12 depend from claim 1 and would also be allowable.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723